FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported) March 25, 2008 AMERICAN METAL & TECHNOLOGY, INC. (Exact name or registrant as specified in its charter) Delaware 33-19048-NY 22-2856171 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 633 W. 5th Street, 28h Floor Los Angeles, CA 90071 (Address of Principal Executive Offices, Including Zip Code) (213) 223-2339 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. American Metal & Technology, Inc. (the “Company”) has announced in a press release issued on March 25, 2008 its financial results for the fourth quarter and full year ended December 31, 2007, as well as estimates for 2008.The press releasehighlighted the Company’s growth during the full year and quarter ended December 31, 2007, in which the Company recorded net sales in the fourth quarter ended December 31, 2007 of $3.4 million, an increase of 58.4% compared to the same period in 2006, and net sales of$10.7 million for the full year ended December 31, 2007, an increaseof 34.1% compared to the same period in 2006. The Company also further detailed its plans to invest $3 million to build additional facilities at its Langfang manufacturing center. This second phase of the Company’sfour-phase expansion plan will add two buildings totaling 10,900 square meters, increasing annual capacity for casting products by 50% to 3,600 tons from 2,400 tons, while also enhancing its capabilities for the development and manufacture of circuit board solutions.This follows the first phase expansion plan, which commenced in 2007, in which the Company purchased 16 new high-precision lathe machines, 10 of which were delivered and became operational during the fourth quarter of 2007. The remaining six machines are expected to be delivered and become operational in the first quarter of The Company forecasts full-year 2008 net income of $2.9 million to $3.1 and earnings per share of $0.27 to $0.29. Safe
